Case 4:20-cv-02078-MWB_ Document 190-2: Filed 11/20/20 Page 1 of 21

Exhibit B |
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 2 of 21

IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT, INC.
Vw No.: 2020-05627

BUCKS COUNTY BOARD OF ELECTIONS

ORDER

 

AND NOW, this 3° day of November, 2020, after extensive conferencing with
counsel and consideration of Petitioner Donald J Trump for President, Inc’s “Petition for
Review of Decision by the Bucks County Board of Elections,” said Petition is Denied and
Dismissed.

BY THE COURT:

N.B. tt is your responsibility | ki. e foun
to notify all interested parties

of the above action. GARY * ILMAN,

cc: Joseph W. Pizzo, Esquire
Kenneth Ferris, Esquire
Jessica VanderkKam, Esquire
Matthew Hoover, Esquire
Matthew Adler, Esquire

TIRVUSHERSE

Case # 2020-08627-0001 12
Main (Public) m2048

Code: 144 Judge:27
Rept 22400452 11/4/2020 11:17:24 AM

THIS ORDER/JUDGMENT WAS DOCKETED AND SENT ON 11/04/2020 PURSUANT TO PA. R. C. P. 236.
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 3 of 21

‘A copy of the attached Order sent via email on 11/4/20

Joseph W. Pizzo, Esquire . jpizzo@rudolphcilarke.com
Kenneth Ferris, Esquire kferris@ferris-law.com,

Jessica VanderKam, Esquire ivanderkam@stuckertyates.com
Matthew Hoover, Esquire mhoover@grimlaw.com
Matthew Adler, Esquire matt.adler@troutman.com
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 4 of 21

le?

 

 

 

aE ey
Docket No: ! wage Ht
: me 08627-0000 ul El
Pog . | Code:0 Judge:27
[i | Rept 2020-40.0080q "rse00 2:22 "29 PM

 

The information collected on this form is used solely for court administration purposes. This form does nol
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

| Commencement of Action:
E] Complaint E] Writ of Summons
{] Transfer from Another Jurisdiction

Petition
[] Declaration of Taking

 

il Lead Plaintiff's Name:
Donald J. Trump for President, Inc.

Lead Defendant's Name:
Bucks County Board of Elections

 

 

. Dollar Amount Requested:  [] within arbitration limits
:| Are money damages requested? E] Yes No (check one) [outside arbitration limits
Is this a Class Action Suit? C7] Yes No Is this an MDJ Appeal? E] Yes No

 

 

Name of Plaintiff/Appellant’s Attomey: Joseph Pizzo; Kenneth Ferris

EJ Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

‘| Nature of-the Case: Place an “X” to the left of the ONE case category that most accurately deseribes your
PRIMARY CASE. If you are making more than one type of claim, check the one that

you consider most important.

 

 

 

TORT (do not include Mass Tort)
EF] Intentional
1] Malicious Prosecution
E] Motor Vehicle
["] Nuisance ‘
[7] Premises Liability
["] Product Liability (does not include
mass tort)
[7] Slander/Libel/ Defamation
C] Other:

 

 

 

+ ¢y:| MASS TORT

"| [°°] Asbestos
(] Tobacco
E-] Toxic Tort - DES
Toxic Tort - Implant
Toxic Waste
[7] Other:

 

 

‘| PROFESSIONAL LIABLITY
F-] Dental

Legal

Cl] Medical

[] Other Professional:

 

 

F] Buyer Plaintiff
1 Debt Collection: Credit Card
[7] Debt Collection: Other

E] Employment Dispute:
Discrimination
[] Employment Dispute: Other

CONTRACT (@o not include Judgments)

CIVIL APPEALS
Administrative Agencies
C1) Board of Assessment

: Board of Elections
Dept. of Transportation
EF] Statutory Appeal: Other

Zoning Board

 

 

" [7] Eminent Domain/Condemnation
{-] Ground Rent
[1 Landlord/Tenant Dispute
I] Mortgage Foreclosure: Residential
Mortgage Foreclosure: Commercial
[7] Partition
F] Quiet Title
J] Other:

 

 

 

 

C1] Other:
[7] Other:
REAL PROPERTY MISCELLANEOUS
F] Ejectment Common Law/Statutory Arbitration

[] Declaratory Judgment
Mandamus
Non-Domestic Relations
Restraining Order
Quo Warranto
Replevin

Other:

 

Updated 1/1/2011

 
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 5 of 21

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information

and documents differently than non-confidential information and documents.

 

{01186034;v3}
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 6 of 21

IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA

IN RE: PRE-CANVASS OF ABSENTEE ,
AND MAIL-IN BALLOTS OF STATUTORY APPEAL URN | |

NOVEMBER 3, 2020 GENERAL No. coset 2oz0.08270000 | denny,

ean (rublic ic)

ELECTION sudge:27
(Election Appeal) sion Ape) U8 Roa 202040 00880 "ver2020 2:22:29 Pu

NOTICE OF APPEAL VIA PETITION FOR
REVIEW OF DECISION BY THE BUCKS
COUNTY BOARD OF ELECTIONS

ORDER FOR HEARING

AND NOW, this 3d day of November, 2020, upon consideration of the Notice of Appeal
via Petition filed by Donald Trump for President, Inc., it is hereby ORDERED that a hearing is
scheduled for the 3rd day of November, 2020, at o’clock p.m., in Courtroom of the

Bucks County Justice Center.

BY THE COURT:

 

{01186074;v1}
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 7 of 21

IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA

IN RE: PRE-CANVASS OF ABSENTEE AND MAIL-IN STATUTORY APPEAL
BALLOTS OF NOVEMBER 3, 2020 GENERAL

ELECTION No
(Election AY any mim mye ieercy sep
TRA
| Wan (2 2020-08827-0000 42711469
Code: 0. ") dudge:27
\_ Rept 2020-40-00800 11/8/2020 2:22:20 py
ORDER OF COURT
AND NOW, to-wit, this sss lay-off , 2020, upon

 

consideration of Petitioners’ Notice of Appeal via Petition for Review and finding that an error
of law occurred, it is hereby ORDERED, ADJUDGED and DECREED that the decision of the
Bucks County Board of Elections in denying Petitioners’ objections as to the statutorily
prohibited disclosure of results of the pre-canvass prior to the closing of polls is reversed, and the
Bucks County Board of Elections is hereby directed that all identifying information on all mail-

in and absentee ballots must be kept secret until the closing of the polls.

BY THE COURT:

{01186034:v3}
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 8 of 21

IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA

IN RE: PRE-CANVASS OF
ABSENTEE AND MAIL-IN
BALLOTS OF NOVEMBER 3, 2020
GENERAL ELECTION

Phaeld TS, Teote?
Fat (Bzsidou Lyle

a

wee

\
“ Case 2020-05627-0000 42711459
Main Puli) judge27
(Blection Appeal) | Font gn20-40-00900 ‘sera2920 2:22:29 PM

NOTICE OF APPEAL VIA PETITION FOR
REVIEW OF DECISION BY THE BUCKS
COUNTY BOARD OF ELECTIONS

Code: 190

FILED ON BEHALF OF PETITIONER,
DONALD J. TRUMP FOR PRESIDENT, INC.

Counsel of Record for this Party:

Joseph W. Pizzo, Esq.

Joseph Pizzo & Associates, LLC
Seven Neshaminy Interplex
Suite 200

Trevose, Pennsylvania 19053
Attorney ID 63268
jpizzo@rudolphclarke.com
(215) 633-1890

(267) 243-4871 cell

Kenneth Ferris, Esquire
Seven Neshaminy Interplex
Suite 200

Trevose, Pennsylvania 19053
Attorney ID 92335

kferris@ferris-law.com

 
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 9 of 21

IN THE COURT OF COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA

IN RE: PRE-CANVASS OF ABSENTEE AND: STATUTORY APPEAL

MAIL-IN BALLOTS OF NOVEMBER 3, 2020
GENERAL ELECTION : No.
(Election Appeal)

NOTICE OF APPEAL VIA PETITION FOR REVIEW OF DECISION BY THE BUCKS
COUNTY BOARD OF ELECTIONS

NOW COMES Donald J. Trump for President, Inc. (the “Petitioner”), pursuant to
Section 3146.8 and 3157(a) of the Pennsylvania Election Code, 25 P.S. §§ 3146.8 & 3157(a), by
their undersigned counsel, hereby file this notice of appeal via a petition for this Court to review
and reverse the decision of the Bucks County Board of Elections in denying Petitioners’
objection to the disclosure of results of the pre-canvass review in the November 3, 2020 General
Election. In support thereof, Petitioners state as follows:

JURISDICTION AND VENUE
1, The Court has jurisdiction over this statutory appeal and venue is proper in this Court
pursuant to Section 3157 of the Election Code, 25 P.S. § 3157(a).
PARTIES
2. Petitioner Donald J. Trump for President, Inc. (hereinafter, the “Trump Campaign”), is

the principal committee for the reelection campaign of Donald J. Trump, the 45th President of
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 10 of 21

the United States of America (hereinafter, “President Trump”). President Trump is the
Republican candidate for the office of the President of the United States of America in the
ongoing November 3, 2020 General Election. The Trump Campaign brings this action for itself
and on behalf of its candidate, President Donald J. Trump. President Trump is a “candidate” as
that term is defined in Election Code Section 102(a), 25 P.S. § 2602(a). See Rowland v, Smith,
83 Pa. D. & C. 99, 101-2 (Pa. Ct. Com. PI. Dauphin 1952) (“candidate” under the Election Code
includes one who is a candidate for nomination for President of the United States), The Trump
Campaign is a “political body” as that term is defined in 25 P.S. § 1102. See In re Canvass of
Absentee Ballots of November 4, 2003, 839 A.2d 451, 457 (Pa. Commw. Ct, 2003) (Under
Election Code, status given to political bodies grants standing regarding watchers), rev’d on
other grounds 843 A.2d 1223 (Pa. 2004); In re General Election-1985, 531 A.2d 836, 838 (Pa.
Commw. Ct. 1987) (a candidate for office in the election at issue suffers a direct and substantial
harm sufficient for standing to contest the manner in which an election will be conducted).

3. Respondent Bucks County Board of Elections (“Board”) is responsible for overseeing the
conduct of elections in Bucks County, including but not limited to the administration of the pre-
canvass and canvass sessions of the Board during which absentee and mail-in ballots are opened,
reviewed and counted, which is required to be done in accordance with the Election Code. Its

principal place of business is located at 55 E. Court St. Doylestown, Pennsylvania.

FACTS AND PROCEDURAL BACKGROUND
4. In Pennsylvania, absentee voting has been held to be “an extraordinary procedure” in
which the “ordinary safeguards of a confrontation of the voter by the election officials and

watchers for the respective parties and candidates at the polling place are absent.” Canvass of
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 11 of 21

Absentee Ballots of April 28, 1964, Primary Election, 34 Pa.D.&C.2d 419, 420 (C.C.P. Phila.
1964), Although it is “a salutary feature in our democratic processes of government,” Absentee
Ballots Case (No. 1), 245 A.2d 258, 261 (Pa, 1968); absentee voting is a privilege that is “fraught
with evils and frequently results in voided votes.” Decision of County Board of Election, 29
Pa.D.&C.2d 499, 504 (C.C.P. Lebanon 1964). Thus, it has been recognized by the Pennsylvania
courts that “the provisions of the law regarding absentee voting must be strictly construed and
the rights created thereunder not extended beyond the plain and obvious intention of the act.”
Decision of County Board of Election, 29 Pa.D.&C.2d at 504; see also In re: April 10, 1984
_ Election of E. Whiteland Twp., Chester Co., 483 A.2d 1033, 1035 (Pa. Commw. Ct. 1984);
Canvass of Absentee Ballots of April 28, 1964, Primary Election, 34 Pa.D.&C.2d at 421.

5. On October 31, 2019, the Pennsylvania General Assembly enacted Act 77. See Act
2019-77 (S.B. 421), § 8, approved October 31, 2019, eff. October 31, 2019. Act 77 made
significant changes to Pennsylvania’s elections, including the adoption of no excuse mail-in
voting for all qualified electors. See, e.g, 25 P.S. §§ 3150.11-3150.17.

6. In extending the right to vote to include absentee voting and now no-excuse mail-in
voting, the Pennsylvania General Assembly has properly provided in the Pennsylvania Election
Code various safeguards to insure that the exercise of the absentee and mail-in voting privilege is
not abused either directly or indirectly, inadvertently or maliciously. See 25 P.S. §§ 3146.1-9
(voting by qualified absentee electors) and 3150.11-3150.18 (voting by qualified mail-in
electors),

7. The public has a strong interest in ensuring that the election is conducted in a free and
fair manner and that all duly qualified and properly registered voters have equal and adequate

opportunity to vote, whether they vote in person, by absentee or mail-in ballot.
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 12 of 21

8. On November 3, 2020, a general election is being held in which various Republican
candidates are on the ballot for federal and statewide offices, including President Donald J.
Trump.
9, The November 3, 2020 general election is the first general election following the
enactment of Act 77 in 2019 which made significant changes to Pennsylvania’s elections,
including the adoption of no excuse mail-in voting for all qualified electors, See, e.g., 25 P.S. §§
3150.11-3150.17.
10. At issue in this appeal is are the provisions of the Pennsylvania Election Code dealing
with the canvassing of absentee and mail-in ballots found at 25 P.S. § 3146.8(g)(1.1), which
State:
The county board of elections shall meet no earlier than seven o'clock A.M. on
election day to pre-canvass all ballots received prior to the meeting. A county
board of elections shall provide at least forty-eight hours' notice of a pre-canvass
meeting by publicly posting a notice of a pre-canvass meeting on its publicly
accessible Internet website. One authorized representative of each candidate in an
election and one representative from each political party shall be permitted to
remain in the room in which the absentee ballots and mail-in ballots are’ pre-
canvassed. No person observing, attending or participating in a pre-canvass
meeting may disclose the results of any portion of any pre-canvass meeting prior
to the close of the polls.
25 P.S. § 3146.8(g)(1.1)(italics added).
11. Further, our Pennsylvania Supreme Court recently held in Pa. Democratic Party v.
Boockvar, 2020 WL 5554644, 2020 Pa. LEXIS 4872 (Pa., Sept. 17, 2020), that absentee and
mail-in ballots cast in violation of Election Code’s mandatory requirements are void and cannot
be counted. Jd, 2020 Pa. LEXIS 4872, at *66-*74. y
12. _ Petitioner asserts that during the November 3, 2020, pre-canvass of mail-in and absentee

ballots by the Bucks County Board of Elections, certain various mail-in and absentee ballots

have been voided for various reasons, including ballots that are identified as void under the
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 13 of 21

Supreme Court’s decision in Boockvar, Id., and, further, Petitioner asserts that information
regarding those mail-in and absentee ballots are a part of the results of the pre-canvass that
according to the General Assembly, must be kept secret until the closing of the polls.

13. During the November 3, 2020, pre-canvass of mail-in and absentee ballots, the Board of
Elections has disclosed, and continues to disclose, voter identification information to authorized
representatives attending and observing the pre-canvass, regarding ballots that are identified as
void under the Supreme Court’s decision in Boockvar, Id., in direct violation of the above-cited
provisions of the Election Code, 25 P.S. § 3146.8(g)(1.1).

14, It is believed, and therefore averred, that the aforementioned voter identification
information was, and is, in turn, being disclosed to persons outside of the pre~canvass meeting
prior to the close of the polls.

15. During the November 3, 2020, pre-canvass of mail-in and absentee ballots, an authorized
representative of the Bucks County Republican Committee objected to the aforementioned
disclosure of voter identification information regarding ballots that are identified as void under
the Supreme Court’s decision in Boockvar, Id., namely “naked ballots,” however, the Board of
Elections subsequently advised all authorized representatives then present for the November 3,
2020 pre-canvass that the aforementioned voter identification information would continue to be
provided to authorized representatives attending and observing the pre-canvass persons, and thus
allowing those authorized representatives to, in . turn, disclose that said voter identification
information to persons outside of the pre-canvass meeting prior to the close of the polls.

16. It is believed and therefore averred that by mistake, error or other irregularity, the Bucks

County Board of Elections has improperly construed the Pennsylvania Election Code to permit
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 14 of 21

the disclosure of results of the pre-canvass meeting prior to the close of polls, which is prohibited
by law.

17. In statewide elections involving federal candidates, “a State’s regulatory authority springs
directly from the United States Constitution.” Project Vote v. Kelly, 805 F. Supp. 2d 152, 174
(W.D. Pa. 2011) (citing Cook v. Gralike, 531 U.S. 510, 522-523 (2001); U.S. Term Limits, Inc. v.
Thornton, 514 U.S. 779, 805 (1995)).

18. The Elections Clause of the United States Constitution states that “[t]he Times, Places,
and Manner of holding Elections for Senators and Representatives, shall be prescribed in each
State by the Legislature thereof.” U.S. Const. Art. I, § 4, cl. 1 (emphasis added). Likewise, the
Electors Clause of the United States Constitution states that “fejach State shall appoint, in such
Manner as the Legislature thereof may direct, a Number of Electors” for President. U.S. Const.
Ast. II, § 1, cl. 2 (emphasis added).

19. The Legislature is “‘the representative body which ma[kes] the laws of the people.’”
Smiley vy. Holm, 285 U.S. 355, 365 (1932). Regulations of congressional and presidential
elections, thus, “must be in accordance with the method which the state has prescribed for
legislative enactments.” Jd. at 367; see also Ariz. State Legislature v. Ariz. Indep. Redistricting
Comm'n, 576 U.S. 787, 135 S. Ct. 2652, 2668 (U.S. 2015).

20. In Pennsylvania, the “legislature” is the General Assembly. Pa. Const, Art. Il, § 1. See
also Winston v. Moore, 91 A. 520, 522 (Pa. 1914) (“The power to regulate elections is
legislative, and has always been exercised by the lawmaking branch of the government.”);
Patterson v. Barlow, 60 Pa. 54, 75 (1869) (“It is admitted that the Constitution cannot execute
itself, and that the power to regulate elections is a legislative one, which has always been

exercised by the General Assembly since the foundation of the government.”).
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 15 of 21

21. Because the United States Constitution reserves for state legislatures the power to set the
time, place, and manner of holding elections for Congress and the President, state executive
officers, including but not limited to Secretary Boockvar, have no authority to unilaterally
exercise that power, much less flout existing legislation.

22. Nor can the authority to ignore existing legislation be delegated to an executive officer.
While the Elections Clause “was not adopted to diminish a State’s authority to determine its own
lawmaking processes,” Ariz. State Legislature, 135 S. Ct. at 2677, it does hold states accountable
to their chosen processes when it comes to regulating federal elections. Jd at 2668.

23. The Pennsylvania Constitution vests no powers or duties in Secretary of State Boockvar.
Perzel v. Cortes, 870 A.2d 759, 764 (Pa. 2005). Instead, her general powers and duties
conceming elections are set forth in Election Code Section 201, 25 P.S. § 2621.

‘24. — The Bucks County Board of Elections is not empowered to re-write the Election Code or
adopt rules, regulations, instructions or decisions that are inconsistent with the Election Code.
See 25 P.S. § 2642.

25. | When County Election Boards, individually or collectively, exceed their limited rule-
making powers, they “generate a far greater inequity: the uneven treatment of absentee votes
throughout the Commonwealth.” In re Canvass of Absentee Ballots, 843 A.2d at 1234. See also

Pierce, 324 F. Supp. 2d at 698-699 (allowing a patchwork of different rules from county to
county in a statewide election involving federal and state candidates implicates equal protection
concerns).

26. Under the Election Code, the Secretary of the Commonwealth has no role that allows her

to oversee the County Election Boards’ conduct of primaries and general elections, except the
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 16 of 21

limited authority to order a recount or recanvass under Election Section 1404, 25 P.S. § 3154.
See 25 P.S. § 2621(f.2).

27. Accordingly, the decision of the Bucks County Board of Elections ignoring and
otherwise denying objections as to the disclosure of results of the pre-canvass meeting prior to
the close of polls is based on a clear error of law and must be reversed.

28. This Notice of Appeal via Petition for Review has been timely made.

WHEREFORE, Petitioners respectfully request this Honorable Court to enter an order
that reverses the decision of the Bucks County Board of Elections and sustains Petitioner’s
objections as to the statutorily prohibited disclosure of results of the pre-canvass meeting prior to
the close of polls in the November 3, 2020 General Election, and for such other and further relief

as provided by the Pennsylvania Election Code and/or as this Court deems just and appropriate.

Dated: November 3, 2020 Respptt

f/f
Joseph W. Pizzo, Esquire

enneth Ferris, Esquire
Counsel for Petitioners

 

 
Case 4:20-cv-02078-MWB_ Document 190-2 Filed 11/20/20 Page 17 of 21

VERIFICATION
I, Joseph W. Pizzo, Esq., hereby swear or affirm that I am counsel of record for
Petitioners in the within action; that the verification of the Petitioners could, not be obtained
within the time allowed for filing this Petition; and that the facts contained in the attached
Petition are true and correct based on information supplied to be by others.
This statement is made subject to the penalties of 18 Pa. C.S. § 4904 relating to unsworn

falsification to authorities.

Dated: November 3, 2020

 

{01186034;v3}
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 18 of 21

Case 4:20-cv-02078-MWB Document 93-3 Filed 11/12/20 Page 2 of 2

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
IN THE COURT OF COMMON PLEAS FOR PHILADELPHIA COUNTY

ELECTION COURT- General Election: November 3, 2020

in Re: : ELECTION MATTER
GENERAL ELECTION ;

po PRE-CANVAS

NOVEMBER TERM, 2020
7501

 

NO.

 

ORDER

‘ . 2020 No. 7501
AND NOW, this 3rd day of November, 2020, in connection with the matter oft November Term 202

 

, upon consideration of the:

 

oral Petition and Argument and any responses thereto [|written Petition and Argument and any responses thereto
testimony and evidence presented by the witnesses and Argument; or

IT IS HEREBY ORDERED and DECREED that:

the oral petition of Donald J. Trump for President Inc. to enjoin the Phila. County Board of Elections from
releasing and/or posting a list of mail-in ballots that had been cancelled, and afetr oral argument which
included the City of Phila, and the PA Democratic Party, and after careful consideration of the legal issues,
the petition is denied.

BY JHE COURT:

 

ij J.
Page 1 of i prdsiaing Election Day Judge

IMPORTANT NOTICE

This Order is issued by the Judge assigned by the President Judge of the Couet of Connon Pleas to decide legal issues which
may arise in connection with the above Election. Failure to comply with the teraty of this arder may result in contempt
proceedings and the iinposition of criminal or civil penalties. Any interested party should consult an attorney, or rules af court,
for additional information regarding the impact of this order and how to request appropriate relief.

Certified copies of this order may be obtained through the Office of Judicial Records, OJR_ Civil@courts.phila.goy upon the
payment of the required fec, Notes of testimony of the hearing may be requested through the Court Reporters Office, Land Title
Building, 100 S. Broad Street, Second Floor, Philadelphia, PA by completing a ‘Request for Transcript form. See
www.courts.phila.gov/departments/courtreporters.

The following Parties participated in connection with the above matter:

 

 

 

 

 

Name of Party Name of Attorney 4
Donald J, Trump for President, Inc. Linda A, Kerns, Esquire
City of Phila. Michael Pfautz, Esquire
PA Dems Stephen Kastenberg, Esquire

 

 

 

 

 

 

 

COPIES SENT PURSUANT TO Pa.R.CP. 236{b) D. KELLY 11/04/2020

 
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 19 of 21

The Philadelphia Courts No Items in Cart ¢ LOGOUT [dwalsh]

   

’ Civil Docket Access renTib yaa ttc:

A $5 Convenience fee will be added to the transaction at checkout.

Case Description

Case ID: 201107501
Case Caption: IN RE: GENERAL ELECTIONS PRE-CANVAS
Filing Date: Tuesday , November 03rd, 2020

Court: PETITIONS

Location: City Hall

Jury: NON JURY

Case Type: © ELECTION MATTERS

Status: ORDER ENTERED - FINAL DISPOS

Related Cases

No related cases were found.
Case Event Schedule

No case events were found.
Case motions

No case motions were found.

Case Parties

Expn
Seq # Assoc Date Type Name
1 ATTORNEY KERNS ESQ,
FOR LINDA A
PETITIONER
Address: 1420 LOCUST STREET Aliases: none
SUITE 200

PHILADELPHIA PA 19102
(215)731-1400
linda@lindakernslaw.com

{00518219}
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 20 of 21

2 ATTORNEY PFAUTZ,
FOR MICHAEL W
RESPONDENT
Address: PHILADELPHIA LAW Aliases: none

DEPARTMENT

1515 ARCH ST

15TH FLOOR

PHILADELPHIA PA 19102

(215)683-5233
michael.pfautz@phila.gov

 

 

 

 

3 ATTORNEY KASTENBERG,
FOR STEPHEN J
RESPONDENT
Address: 1735 MARKET STREET Aliases: none
51ST FLOOR
PHILADELPHIA PA 19103
(215)864-8122
kastenberg@ballardspahr.com
Docket Entries
Filing Filing Disposition Approval/
Date/Time Docket Type Party Amount Entry Date
03-NOV-2020 ACTIVE CASE 03-NOV-2020
05:47 PM 06:56 PM
Docket none
Entry:
04-NOV-2020 ORDER ENTERED - 04-NOV-2020
09:31 AM FINAL DISPOS 12:00 AM
Documents: 4Click link(s) to preview/purchase the wy Click HERE to purchase all documents
documents “*% related to this one docket entry
ORDRF 2.pdf
UPON CONSIDERATION OF THE ORAL PETITION AND ARGUMENT
Docket AND ANY RESPONSES THERETO IT IS HEREBY ORDERED AND |
En try: DECREED THAT THE ORAL PETITION OD DONALD J. TRUMP FOR
TY? PRESIDENT INC. TO ENJOIN THE PHILA. COUNTY BOARD OF

{00518219}

ELECTIONS FROM RELEASING AND/OR POSTING A LIST OF MAIL-
Case 4:20-cv-02078-MWB Document 190-2 Filed 11/20/20 Page 21 of 21

IN BALLOTS THAT HAD BEEN CANCELLED, AND AFTER ORAL
ARGUEMTN WHICH INCLUDED THE CITY OF PHILA. AND THE PA
DEMOCRATIC PARTY, AND AFTER CAREFULE CONSIDERATION
OF THE LEGAL ISSUES, THE PETITION IS DENIED. ...BY THE
COURT: ROBERTS, J., 11/3/20

04-NOV-2020 NOTICE GIVEN 04-NOV-2020
09:31 AM UNDER RULE 236 11:50 AM

Docket NOTICE GIVEN ON 04-NOV-2020 OF ORDER ENTERED - FINAL
Entry: DISPOS ENTERED ON 04-NOV-2020.

 

> Case Description  )» Related Cases b Event Schedule > Case Parties > Docket Entries

{00518219}
